       Case 5:19-cv-00383-TES-CHW Document 73 Filed 03/01/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


DAVID ZAVALA,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                     5:19‐cv‐00383‐TES‐CHW

TIMOTHY WARD, et al.,

        Defendants.

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION



        Before the Court is the United States Magistrate Judge’s Report and

 Recommendation [Doc. 71] (“R&R”) recommending that Zavala’s case be dismissed in

 its entirety. Zavala timely filed objections [Doc. 72], so the Court will review de novo the

 portions of the R&R to which Zavala objected, and will review for clear error the

 portions of the R&R to which he did not. See 28 U.S.C. § 636(b)(1).

        Zavala’s 42 U.S.C. § 1983 action contains five categories of claims: excessive force,

 due process, conditions of confinement, retaliation, and inadequate medical care. See

 [Doc. 1]. The Magistrate Judge recommends that all these categories of claims be

 dismissed due to Zavala’s failure to exhaust his administrative remedies. [Doc. 71, p. 1].

 Zavala filed eight grievances relevant to his five claims, and each grievance fails to

 satisfy the administrative exhaustion requirements for one of two reasons. The first
        Case 5:19-cv-00383-TES-CHW Document 73 Filed 03/01/21 Page 2 of 6




reason is that a grievance violated the Georgia Department of Corrections’ single‐issue

rule. See [Doc. 37‐3, p. 8 (“The Warden/Superintendent or designee should reject the

grievance if it . . . raises more than one issue/incident.”) (cleaned up)]. The second

reason is that the affidavit of Johannes Goody [Doc. 37‐2] reveals that Zavala did not file

a central office appeal as required by the Georgia Department of Corrections’ Statewide

Grievance Procedures. See [Doc. 37‐2, p. 11].

         In order to easily illustrate, the Court includes the following table regarding

Zavala’s claims:

    Grievance          Claim(s) implicated                   Exhaustion failure
    281515             Excessive force, Due Process          Violates single‐issue rule

    293815             Due Process                           Violates single‐issue rule

    285957             Conditions of Confinement             Violates single‐issue rule

    283697             Due Process                           No central office appeal

    282680             Conditions of Confinement,            No central office appeal
                       Denial of Medical Care
    285962             Conditions of Confinement,            No central office appeal
                       Denial of Medical Care
    288104             Retaliation                           No central office appeal, violates 10‐
                                                             day rule1
    290298             Denial of Medical Care                No central office appeal




1Because the Court is satisfied that grievance 288104 was not appealed to the central office, an analysis of
whether this grievance complied with the 10‐day rule is not necessary.
                                                     2
      Case 5:19-cv-00383-TES-CHW Document 73 Filed 03/01/21 Page 3 of 6




       As shown in the table, in grievances 281515 [Doc. 37‐7], 293815 [Doc. 37‐20], and

285957 [Doc. 37‐13], Zavala failed to properly exhaust his administrative remedies

because each of these grievances violates the single‐issue rule. In grievances 283697

[Doc. 37‐11], 282680 [Doc. 37‐9], 285962 [Doc. 37‐14], 288104 [Doc. 37‐16], and 290298

[Doc. 37‐18], Zavala failed to properly exhaust his administrative remedies because he

failed to appeal each of these grievances to the Central Office.

       Upon the Court’s de novo review of grievances 281515 [Doc. 37‐7], 293815 [Doc.

37‐20], and 285957 [Doc. 37‐13], the Court finds that Zavala raised more than one issue

in each of these grievances in violation of Georgia Department of Corrections Statewide

Grievance Procedure 227.02 [Doc. 37‐3, p. 8]. The only objection that Zavala makes that

implicates his failure to comply with the one‐issue rule is that he did not know about

this rule. See [Doc. 72, p. 2 (Zavala claiming he never received an inmate handbook, and

that the inmate orientation process was a “sign here, initial there” ordeal)].

       True, “a remedy must be ‘available’ before a prisoner is required to exhaust it.”

Henry v. Warden, No. 20‐10290, 2021 WL 717016, at *3 (11th Cir. Feb. 24, 2021) (quoting

Turner v. Burnside, 541 F.3d 1077, 1082, 1084 (11th Cir. 2008)). But an “available” remedy

is simply one that is “capable of use to obtain some relief for the action complained of.”

Ross v. Blake, 578 U.S. ___, ___, 136 S. Ct. 1850, 1858 (2016). There are three

circumstances when an administrative remedy is deemed unavailable:

       First, an administrative procedure is unavailable when it operates as a
       simple dead end—with officers unable or consistently unwilling to provide
                                              3
      Case 5:19-cv-00383-TES-CHW Document 73 Filed 03/01/21 Page 4 of 6




       any relief to aggrieved inmates. Next, an administrative scheme might be
       so opaque that it becomes, practically speaking, incapable of use—i.e., some
       mechanism exists to provide relief, but no ordinary prisoner can navigate
       it. And finally, a grievance process is rendered unavailable when prison
       administrators thwart inmates from taking advantage of it through
       machination, misrepresentation, or intimidation.

Id. at 1853–54. Simply put, Zavala’s objection does not implicate any of these three

recognized exceptions to the administrative exhaustion requirement. Zavala is well

aware of the existence of the grievance system as he has used it repeatedly. And, just

because Zavala himself was not yet savvy to the one‐issue rule does not mean that the

grievance procedure was unavailable to him. See id. at 1854 (looking at availability from

the “ordinary prisoner” point of view as opposed to a subjective point of view).

       In sum, Zavala has not shown that the GDC’s grievance procedure is a “dead

end”—the Court has examined eight of Zavala’s grievances for this Order that would

have never made it into the record if the procedure was a dead end. Id. Nor has Zavala

shown that it is “incapable of use”—he’s used it frequently. Id. at 1853. Nor has Zavala

shown that prison administrators prevented him from filing the eight grievances

relevant to this case. Id. at 1854. Therefore, neither Zavala’s argument about his lack of

awareness of the grievance system nor any of his other arguments made in his

objections regarding his failure to comply with this rule have merit and they are denied.

       Upon the Court’s de novo review of grievances 283697 [Doc. 37‐11], 282680 [Doc.

37‐9], 285962 [Doc. 37‐14], 288104 [Doc. 37‐16], and 290298 [Doc. 37‐18], the Court is

satisfied that Zavala failed to properly exhaust his administrative remedies because he
                                             4
      Case 5:19-cv-00383-TES-CHW Document 73 Filed 03/01/21 Page 5 of 6




failed to appeal each of these grievances to the Central Office as required by the GDC’s

grievance procedures. See [Doc. 37‐2, p. 11]. The story is the same for each of these three

grievances: Zavala forged receipts of central office appeals for each of these grievances,

and the declaration of Officer Goody as well as Zavala’s grievance history report proves

it. See [Doc. 37‐5, p. 1]; [Doc. 37‐2]. The Eleventh Circuit allows district courts to “make

findings on the disputed issues of fact” and “then decide whether under those findings

the prisoner has exhausted his administrative remedies.” Turner v. Burnside, 541 F.3d

1077, 1082–83 (11th Cir. 2008) (cleaned up). The Court finds, as did the Magistrate

Judge, based on an examination of the Goody Declaration and Zavala’s grievance

history, that Zavala did not appeal any of these five grievances to the central office.

Therefore, Zavala failed to exhaust his administrative remedies as to these grievances.

Nothing Zavala says in his objections changes the Court’s finding that he failed to

appeal these five grievances to the central office. Therefore, Zavala failed to properly

exhaust his administrative remedies as to his excessive force, Due Process, conditions of

confinement, retaliation, and denial of medical care claims, and this case is due to be

dismissed.

       In conclusion, the Court ADOPTS the R&R [Doc. 71] and MAKES IT THE

ORDER OF THE COURT. Accordingly, the Court GRANTS the pending motions to

dismiss, [Doc. 37]; [Doc. 50]; Doc. 68], and DISMISSES without prejudice Zavala’s case

in its entirety.


                                              5
Case 5:19-cv-00383-TES-CHW Document 73 Filed 03/01/21 Page 6 of 6




SO ORDERED, this 1st day of March, 2021.

                              S/Tilman E. Self, III
                              TILMAN E. SELF, III, JUDGE
                              UNITED STATES DISTRICT COURT




                                 6
